Title: To George Washington from Major General John Sullivan, 13 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear General.
            Head Quarters Rhode Island Augt 13th 1778.
          
          In my last I had the honor to inform your Excellency of my being in possession of the
            enemies works on the North end of this Island, and of the arrival of a British fleet the
            moment we had landed, with the addition of Count d’Estain’s sailing in pursuit of
              them. As this last unfortunate circumstance deprived
            me of the assistance I had reason to expect from the French troops, I found it
            absolutely necessary to remain inactive until my numbers were sufficiently encreased, to
            warrant my advanceing without them. But fortune
            (determined to shew us the extent of his power[)] brought on a storm so violent that it
            last night blew down tore, and almost irreparably ruined the few tents my troops had in
            their possession. The arms of course were rendered unfit for immediate use and almost
            the whole of the amunition damaged. My men have suffered much, the greater part of them
            have had no kind of covering, nor would tents if they had them prove a sufficient
            security against the severity of the storm. Our
            communication with the main is intirely cut off by the violence of the winds which will
            scarcely permit the passage of a whale boat. Should the enemy move out to take advantage
            of our situation, our dependence must rest on the superiority of our numbers and the
            length of our Bayonets. How our Militia would behave on such an occasion I am unable to
              determine—they may be desperate when they find it impossible to
            retreat, and that their only alternative is to conquer and die. … Many men have perished already, and I wish the mortality may
            end with the storm. I despair of deriving any immediate
            advantage from our allies, as they must have been driven to a distance, far from
            affording us any, if not entirely from our coasts.
          To combat all those difficulties and to surmount all those obstacles, require a degree
            of temper and a persevering fortitude which I could never boast of, and which few
            possess in so ample a manner as your Excellency. I will however endeavour by emulating
            the excellence of your example, to rise superior to the malevolence of fortune, and
            flatter myself, that if heaven will deign once more to smile upon me, I may yet answer
            in some measure, the expectations your Excellency may have conceived of the
              enterprize.
          
          I am sorry your Excellency’s letter respecting the enemy’s burning their shipping did
            not come to hand until they had burned every vessel of force and sunk almost all their
            vessels of whatever denomination to block up the channel. The letter you inclosed to Count d’Estaign did not arrive till after he had
              sailed, nor did I receive the intelligence from the
            council of Massachusetts informing that Admiral Byron appeared off the Western Islands,
            till a day after his departure. The account says that Byron was spoke with the 29th of
              June, and had thirteen sail of the line under his
            command. The fleet to which the Count gave chace consisted of five sail of the line,
            some frigates & transports under the direction of Lord Howe. They landed no men
            here. An apprehension that some such event as this might take place to deprive me of the
            Counts assistance induced me to call out more men than I otherwise would have done. The
            number of the enemy are nearly thus.
          
            
              2 Hessian Regiments
              600 each
              1200
            
            
              2 Anspach Do
              500 each
              1000
            
            
              Brown & Fanning
              
                600
            
            
              22d 38th 43d & 54th British Regiments
              400 each
              1600
            
            
              2 Hessian Regiments
              500 each
              1000
            
            
              Whitmans Regiment
              
                100
            
            
              To these we may add of seamen
              
              1000
            
            
              
              
              6500
            
          
          My numbers on the Island are about nine thousand rank and file. I am Sir with the
            greatest respect your Excellys most obt very hble servt
          
            Jno. Sullivan
          
          
            P.S. Deserters come out in great numbers.
          
        